Plaintiff in error, Earnest A. Elliott, was by information filed in the district court of Garfield county charged with the crime of murder. It is alleged that on or about the 16th day of June, 1918, in said county, he did kill and murder one Elmer Muir, by shooting him with a pistol. Upon his trial the jury returned a verdict finding him guilty of manslaughter in the first degree. Motions for new trial and in arrest of judgment were duly filed and overruled. On December 17, 1918, judgment was rendered, and he was sentenced to serve a term of ton years in the penitentiary. From the judgment an appeal was perfected by filing in this court on January 31, 1919, a petition in error with case-made. Plaintiff in error, by his counsel of record, has filed a motion to dismiss his appeal, and to said motion is attached the affidavit of plaintiff in error that he has requested his attorneys of record to file said motion to dismiss the appeal. It is therefore considered and ordered that said motion be sustained, the appeal herein dismissed, and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution. Mandate forthwith.